Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 February 2020 has been entered.
 
                                                CLAIMS UNDER EXAMINATION
Claims 17-33, 37-40 and 42-47 are pending. Claims 25-33, 37-40 and 42-47 have been examined on their merits.

                                                                PRIORITY
        Foreign document EP12169476, filed on 25 May 2012, is acknowledged.


MAINTAINED REJECTIONS
                                         
  Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 25-33, 40, 42-43 and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tse et al. (previously cited; Stiffness Gradients Mimicing In Vivo Tissue Variation Regulate Mesenchymal Stem Cell Fate. PLos ONE 2011 6(1) e15978: 1-9) in view of DeShayes et al. (previously cited; Swellable synthetic microcarriers for culturing cells. US20100304482 2010) and Thery et al. (Use of Micropatterned Soft Substrate For Measuring Of Cell Traction Forces. WO2012/107383, filed 06 February 2012).



Tse et al. disclose a polyacrylamide hydrogel (Abstract). The hydrogel comprises
10 % acrylamide and 0.3% bis-acrylamide (page 2, right column, first full paragraph of results). 0.3% bis-acrylamide to 10% acrylamide is a ratio of 3%. The hydrogel is polymerized (page 1, right column, last paragraph). The acrylamide/bisacrylamide are in a solution (see text of Figure 1). Therefore Tse teaches an aqueous solution which has been co-polymerized. Tse teaches following preparation, hydrogels can be functionalized with type I collagen (hence, a biomolecule) (same cited section). Figure 1 discloses collagen is localized to the surface of the hydrogels (see Figure 1 text). Therefore the art teaches a polyacrylamide hydrogel comprising a first biomolecule fixed at a surface of said hydrogel. Tse cultures cells (human mesenchymal stem cells) on the disclosed hydrogels using stiffness gradients (Abstract).

Claim 25 has been amended to recite the polyacrylamide hydrogel forms a substrate with an elastic modulus of 0.1k Pa to 500 kPa. As set forth above, Tse teaches 0.3% 

Tse et al. do not disclose the use of N-hydroxyethylacrylamide to prepare a polyacrylamide gel.

Claim 25 recites the first biomolecule is “fixed on the surface of between 500 µm2 and 5000 µm2”. As written, this is interpreted to refer to any dimension of the gel. Tse is silent regarding the size of said hydrogel.

DeShayes et al. disclose a cell culture microcarrier formed from copolymerized hydrophilic monomers (Abstract). The art identifies said microcarriers as “hydrogel microcarriers”. The microcarrier is formed from a mixture of monomers consisting or consisting essentially of:
a) an uncharged hydrophilic monomer having a hydroxyl group;
b) a hydrophilic carboxylic acid containing unsaturated monomer; and
c) a hydrophilic multifunctional unsaturated monomer.

Regarding a) DeShayes teaches the “uncharged hydrophilic monomer having a hydroxyl group” is a methacrylamide monomer with Formula (II) ([0046]). Said monomer may be “N-(hydroxymethyl)acrylamide, N[Tris(hydroxymethyl)methyl]acrylamide, 3-

Regarding b) DeShayes teaches the “hydrophilic carboxylic acid containing unsaturated monomer” is a methacrylamide monomer ([0048]). It is noted DeShayes teaches “as used herein ‘(meth)acrylamide monomer’ means a methacrylamide or an acrylamide monomer” ([0038]). 

Regarding c) DeShayes teaches the “hydrophilic multifunctional unsaturated monomer” may be N,N' methylenebisacrylamide, N.N' (1,2-dihydroxyethylene)bisacrylamide (hence, a bisacrylamide) ([0049]).

DeShayes teaches the mixture of monomers can include (i) about 30 to about 70 parts per weight of the uncharged hydrophilic unsaturated monomer having a hydroxyl group; (ii) about 20 to about 60 parts per weight of the hydrophilic carboxylic acid containing unsaturated monomer; and (iii) 1 to 15 parts by weight of the hydrophilic multifunctional unsaturated monomer ([0052]).
 
DeShayes teaches the microcarrier can comprise polypeptides derived from collagen, keratin, gelatin, fibronectin, vitronectin, laminin, bone sialoprotein conjugated to its surface ([0073]). Therefore the art teaches biomolecules can be fixed to the surface of the hydrogel.

2 (see page 16, fourth paragraph).
It would have been obvious to combine the teachings of the prior art by using N-hydroxyethylacrylamide in a polyacrylamide gel. One would have been motivated to do so since Tse teaches a hydrogel that comprises polymerized acrylamide monomers (hence, polyacrylamide) and DeShayes suggests the use of N-hydroxyethyl acrylamide monomers in a hydrogel comprising polymerized acrylamide monomers. While DeShayes teaches the use of other Formula II monomers, it would have been obvious to the person of ordinary skill in the art at the time of the invention was made to choose N-hydroxyethylacrylamide. The person of ordinary skill in the art would have been motivated to do so because KSR Rationale E indicates “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and commonsense” (MPEP 2143 “Rationale E. Obvious to Try” section). One would have had a reasonable expectation of success since DeShayes teaches N-hydroxyethyl acrylamide can be used in a hydrogel comprising polymerized acrylamide monomers. Further, one would use a ratio of N-hydroxyethyl acrylamide to acrylamide that is between 20-50% since DeShayes teaches the hydrogel can comprise about 30 to about 

Further, it would have been obvious to use a hydrogel with the claimed size. One would have been motivated to do so since Tse uses hydrogels and Thery discloses gels with an area that is preferably between 500 to 1500 µ2 (see page 16, fourth paragraph). One would have had a reasonable expectation of success since Thery teaches gels of this size can be used to study cells. One would have expected similar results since both Tse and Thery disclose the use of polyacrylamide hydrogels used to culture cells.

MPEP 2133.03 discloses the following:
 “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” 

Therefore claim 25 is rendered obvious (claim 25).

As recited above, Tse teaches the disclosed hydrogel comprises 10% acrylamide. Claim 26 is rendered obvious (claim 26). 

Type I collagen, as disclosed by Tse, is interpreted to be a protein. Therefore claim 27 is included in this rejection (claim 27). Type I collagen reads on claim 28. Therefore claim 28 is included in this rejection (claim 28).

It would have been obvious to use fibronectin or laminin as a first biomolecule. One would have been motivated to do so since DeShayes teaches hydrogels comprising polymerized acrylamide monomers can be functionalized with fibronectin or laminin (supra). One would have been motivated to do so based on the desired properties of the gel and the cell being cultured with said gel. One would have had a reasonable expectation of success since DeShayes teaches either protein can successfully be used. One would have expected similar results since both Tse and DeShayes are directed to surface functionalized hydrogels used to culture cells. Therefore claim 29 is included in this rejection (claim 29).

As recited above, Tse teaches the cells can be cultured on the disclosed hydrogel. A cell is broadly interpreted to be a second biomolecule. Therefore claim 30 is included in this rejection (claim 30).

In cell adhesion assays, DeShayes teaches said microcarrier hydrogels can be “saturated with serum albumin” ([0145]).

It would have been obvious to cover the surface of the disclosed hydrogels with albumin. One would have been motivated to do so since DeShayes teaches doing so when using the gels for cell adhesion assays. One would have expected success since DeShayes teaches gels can be saturated with albumin. One would have expected similar results since both Tse and DeShayes are directed to surface functionalized claim 31).

As recited above, Tse teaches human mesenchymal cells can be cultured on the disclosed hydrogel. Human cells are interpreted to be animal cells. Therefore claim 32 is included in this rejection (claim 32).

It would have been obvious to try culturing endothelial cells on the disclosed hydrogel since DeShayes teaches this cell type can be cultured in hydrogels comprising polymerized acrylamide monomers. One would have expected success since DeShayes teaches it can be done. One would have expected similar results since both Tse and DeShayes are directed to surface functionalized hydrogels used to culture cells. Therefore claim 33 is included in this rejection (claim 33).

The use of a hydrogel with the dimensions recited in claim 40 is rendered obvious as set forth above. Therefore claim 40 is included in this rejection (claim 40).

Claim 42 recites the polyacrylamide hydrogel forms a substrate with an elastic modulus of 2.5 kPa-40 kPa. Claim 43 recites the polyacrylamide hydrogel forms a substrate with an elastic modulus of 2.5 kPa-40 kPa. Claim 46 recites the polyacrylamide hydrogel forms a substrate with an elastic modulus of 5 kPa-20 kPa.

claims 42-43 and 46).


37 CFR 1.132 Declaration
The Examiner acknowledges receipt of the Declaration by Sylvain Gabriele filed on 25 February 2020. The Declaration is insufficient to overcome the rejection of claim 25 based upon obviousness over Tse et al. in view of DeShayes et al. and Thery et al. as set forth in the last Office action because:  
The Declarant argues the hydrophilic carboxylic acid containing an unsaturated monomer taught by DeShayes does not correspond to the acrylamide definition used in the composition and as recited in pending claims 25 and 37. The arguments state formula (IV) of DeShayes includes a ligand D bonded at the NH group. The ligand D can be a Cl to C6 alkyl group including -COOH. The resulting product of DeShayes comprises surface groups -OH and -COOH. The Declaration states using an acrylamide according to claims 25 and 37 would result in a polyacrylamide hydrogel in which the surface -OH groups are obtained. The Declaration states the claimed hydrogel has binding between proteins and the hydrogel through a hydrogen bond between the generated hydroxyl groups (-OH) and the amine groups (-NH2) of added proteins. It is Declarant’s opinion that the polyacrylamide hydrogel recited in claim 37 “would not have been obvious and would not be obvious in view of the combination of Tse, DeShayes and Thery”. The Declaration states any combination including 
The arguments made by the Declarant are not persuasive. Examiner notes the references have been argued separately. The primary reference (Tse) is relied upon because it teaches a “polyacrylamide hydrogel”. The hydrogel comprises a 3% ratio of bisacrylamide to acrylamide (supra). The art teaches an aqueous solution which has been co-polymerized. Tse teaches the hydrogel can be functionalized with type I collagen (a biomolecule) fixed at its surface. The “acrylamide” and “bisacrylamide” taught by Tse read on the “acrylamide” and “bisacrylamide” recited in claim 1. The deficiency of Tse is that it does not disclose the use of N-hydroxyethylacrylamide to prepare a polyacrylamide gel, and Tse is silent regarding the size of the gel. The Deshayes reference is relied upon because it teaches N-hydroxyethylacrylamide can be used to prepare to hydrogels. The Thery reference is relied upon because it teaches hydrogels can be prepared with a surface area of the claimed dimensions.
The Declaration states “given the difference in stiffness of DeShayes’ hydrogels and the required stiffness, the rigid hydrogels of DeShayes are not suitable to serve as a substrate for the biomolecules to adhere and form the artificial extracellular matrix”. Examiner notes that while the Declarant argues DeShayes is not suitable for biomolecules to form an artificial extracellular matrix, neither claim 25 nor claim 37 recite any specific molecules that form an extracellular matrix. The claims encompass any biomolecule. It is alleged that the very high rigidity of DeShayes’ hydrogels leads to important physico-chemical 
The Declaration asserts “it was surprisingly discovered that the polyacrylamide hydrogel obtained … has the required stiffness for obtaining an efficient coating (layer, or network) of a wider range of biomolecules and thereafter providing a suitable network for various cell types culture upon the coated biomolecules”. The Instant claims are drawn to a polyacrylamide hydrogel comprising a first biomolecule fixed at a surface. Examiner notes the claims do not recite a coating. Further, Tse teaches a polymerized polyacrylamide hydrogel fixed with a biomolecule (collagen) that is sued to culture cells on its surface.  Therefore the arguments directed to unexpected results are not persuasive.
The Declarant asserts Thery “is not in the same field”. This is interpreted to mean Thery is not in the same field as Tse. This argument is not persuasive. Tse teaches a polyacrylamide hydrogel that can be functionalized to culture cells. Thery teaches a polyacrylamide hydrogel that is polymerized to conduct cell based studies (i.e., measuring cell traction forces). The references are in the same filed because they both disclose polymerized hydrogels used for cell contact.
 of a cell culture and independently of the hydrogel elastic module 2) a surprisingly long duration of up to twelve weeks 3) efficient stability of transparency, sterility and mechanical properties, including the Young modulus 4) good polymerization reaction with low quantities of unreacted monomers and 5) superior stability of the ECM-proteins micro patterns on hydroxyl-PAAm hydrogels over a wide range of gel rigidities, which was found to be surprising. Because a polyacrylamide hydrogel with the claimed components is rendered obvious, it would be expected to have the claimed advantages (i.e., stability, transparency and polymerization). Examiner notes the Declaration alleges the claimed hydrogel is alleged to show optimal cell viability. Claims 25 and 37 are directed to a product, and not a method of using the claimed product. Because a polyacrylamide hydrogel with the claimed components is rendered obvious, it would be expected to have the recited characteristics if used to culture cells.
The Declaration states the claimed invention achieved a new reticulation method by photochemistry (with UV addition), wherein TEMED/APS was modified by the photo-initiator IRGACURE® (l-[4-(2-Hyrdroxyethoxy)-phenyl]-2-hydroxy-2-methyl-l-propane-1-one). The Declaration states the claimed invention also obtains 3D modifications of various shapes and rigidity at specific and selected locations of the surface of the treated hydrogels. Examiner notes these are not claim limitations. Therefore the arguments are not commensurate with the scope of the claims.
2 would not have been obvious because “cells maintained on a surface of less than 400 µm2 will enter into apoptosis”. The Declaration states the upper value was surprisingly found to be a maximal measured surface area that can be recovered by cells. Examiner notes the Thery reference teaches an area that is preferable 500 to 1500 µm2. This reads on the claimed range. 
Affidavits or declarations are provided as evidence and must set forth facts, not merely conclusions.  In re Pike and Morris, 84 USPQ 235 (CCPA 1949).

Upon consideration of the facts taught by the prior art and the information submitted by the Affiant, the balance of evidence indicates that the prior art teaches the instantly claimed inventions.


APPLICANT’S ARGUMENTS
The arguments made by Applicant in the response filed on 25 February 2020 are acknowledged. Claims 25 and 37 have been amended to recite an elastic modulus of between 0.1 kPa-500 kPa. Applicants assert the cited prior art cannot obtain the flexible range of elasticity needed to achieve the wide range of elastic modulus. The arguments state DeShayes has a rigidity that is much too high for a wide range of applications as compared to the polyacrylamide hydrogel of the claimed invention. The Applicant states Deshayes uses the bisacrylamide molecule as a hydrophilic multifunctional unsaturated monomer, while the present invention uses as a crosslinking agent. 

EXAMINER’S RESPONSE
The arguments are not persuasive. Examiner notes the arguments made by Applicant are all directed to the Deshayes reference. The rejection of record is one obviousness over the teachings of Tse in view of Deshayes and Thery. While the claims have been amended to recite an elastic modulus of 0.1 to 500 kPa, Examiner notes Tse teaches a polyacrylamide hydrogel with an elastic modulus that reads on this limitation. As set forth above, the Applicant argues Deshayes uses bisacrylamide for a different purpose. Examiner emphasizes the primary reference is Tse et al. Tse is relied upon because it explicitly teaches a polymerized polyacrylamide gel prepared using acrylamide and bisacrylamide in amounts that read on the claimed ratio. The Deshayes reference is relied upon because it teaches N-hydroxyethylacrylamide can be used to prepare hydrogels comprising acrylamide monomers and bisacrylamide. Further, Deshayes teaches bisacrylamides can be used as crosslinking agents ([0049]).

Therefore Applicant’s Invention is rendered obvious as claimed

Claims 37-39, 44-45 and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tse et al. in view of DeShayes et al. 


Claim 37 recites the limitations of claim 25, but does not recite a hydrogel with the size now claimed. The teachings of Tse as set forth above are reiterated. Further, Tse teaches a gel with an elastic modulus from 1 to 14 kPA (see Figure 1 text). This reads on the claimed range.

Tse et al. does not disclose the use of N-hydroxyethylacrylamide to prepare a polyacrylamide gel.

The teachings of DeShayes as recited above are reiterated.

It would have been obvious to combine the teachings of the prior art by using N-hydroxyethylacrylamide in a polyacrylamide gel. One would have been motivated to do so since Tse teaches a hydrogel that comprises polymerized acrylamide monomers (hence, polyacrylamide) and DeShayes suggests the use of N-hydroxyethyl acrylamide monomers in a hydrogel comprising polymerized acrylamide monomers. While DeShayes teaches the use of other Formula II monomers, it would have been obvious to the person of ordinary skill in the art at the time of the invention was made to choose N-hydroxyethylacrylamide. The person of ordinary skill in the art would have been motivated to do so because KSR Rationale E indicates “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and commonsense” (MPEP 2143 “Rationale E. Obvious to Try” section). One would have had a reasonable expectation of success since DeShayes teaches N-hydroxyethyl acrylamide can be used in a hydrogel comprising polymerized acrylamide monomers. Further, one would use a ratio of N-hydroxyethyl acrylamide to acrylamide that is between 20-50% since DeShayes teaches the hydrogel can comprise about 30 to about 70 parts per weight of the uncharged hydrophilic unsaturated monomer having a 

MPEP 2133.03 discloses the following:
 “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” 

Therefore claim 37 is rendered obvious (claim 37).

Tse discloses the use of 10% acrylamide (supra). Therefore claim 38 is included in this rejection (claim 38).

As recited above, Tse teaches the cells can be cultured on the disclosed hydrogel. A cell is broadly interpreted to be a second biomolecule. Therefore claim 39 is included in this rejection (claim 39).

Claim 44 recites the polyacrylamide hydrogel forms a substrate with an elastic modulus of 2.5 kPa-40 kPa. Claim 45 recites the polyacrylamide hydrogel forms a substrate with an elastic modulus of 2.5 kPa-40 kPa. Claim 47 recites the polyacrylamide hydrogel forms a substrate with an elastic modulus of 5 kPa-20 kPa.

Tse teaches a hydrogel with an elastic modulus of 11 kPa (see Figure 2, see page 3, left column, last paragraph). This reads on the elastic modulus recited in claims 44-45 claims 44-45 and 47).

Therefore Applicant’s Invention is rendered obvious as claimed.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653                                                                                                                                                                                             
/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653